Citation Nr: 0609350	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right shoulder.


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from February 1957 to June 
1958.

The veteran has appealed the August 2002 rating decision that 
denied service connection for subacromial bursitis with 
tendonitis and limited range of motion of the right shoulder 
on the basis that there was no evidence the disability was 
related to service.  The veteran contends that his present 
condition is the direct result of a fall sustained during 
military service while sleepwalking on board a ship.  See 
December 2002 Notice of Disagreement (NOD).  

The veteran's service medical records do document that the 
veteran sustained an injury while sleepwalking, but do not 
indicate that he injured his right shoulder.  A later record, 
however, indicates that the incident was not well-documented.  
Shortly thereafter, the veteran was found unsuitable for 
service by a Board of Medical Survey due to his somnambulism; 
he was recommended for discharge.  See May 1, 1958 sick call 
treatment record; May 13, 1958 clinical record; chronological 
record of medical care dated May 22, May 26 and June 9, 1958.  

The veteran testified that he first sought VA treatment in 
1992 at the Seattle VA Medical Center (VAMC).  See September 
2005 video conference transcript.  No treatment records from 
this facility have been associated with the claims file.  

Evidence of record that has been associated with the claims 
file includes treatment records from the VAMC in Bay Pines, 
Florida.  These records indicate that the veteran has been 
seen frequently since August 2000 with complaints of right 
shoulder pain.  He has been diagnosed with varying 
conditions, including: bursitis and supraspinatus tendonitis 
(October 2000 rheumatology consult); rotator cuff syndrome 
with limitation of range of motion in abduction and 
internal/external range of motion (February 2001 rheumatology 
outpatient follow-up following January 2001 magnetic 
resonance imaging (MRI)); and subacromial bursitis with 
tendonitis and limited range of motion (June 2001 
rheumatology outpatient follow-up).  In January 2003, the 
veteran was diagnosed with chronic pain, right shoulder and 
impingement syndrome, right shoulder; there was no mention of 
bursitis or tendonitis.  See orthopaedics consult.  

A November 2002 statement from the veteran's primary care 
nurse practitioner at the VAMC in Bay Pines indicated that 
the veteran's right shoulder was stable at that time, but was 
chronically impaired.  She reported limited range of motion 
with limited abduction and internal rotation, secondary to 
bursitis with tendonitis.  The nurse practitioner indicated 
that radiological studies showed degenerative joint disease 
secondary to old injury.  She opined that it was more likely 
than not that the veteran's injury to his right shoulder 
occurred during his in-service fall, which was the only known 
injury as related by the veteran.  

A May 2003 statement from Dr. Canton reports that he had been 
treating the veteran for right shoulder injury and pain for 
about a month.  He indicated that as no other past trauma had 
been related to him other than the sleepwalking incident, it 
was his opinion that the pain and loss of shoulder motion is 
more likely the result of his fall in service.  No current 
diagnosis was given by Dr. Canton and none of the records 
associated with his treatment of the veteran were obtained by 
the RO.

In light of the foregoing, fundamental fairness to the 
veteran warrants a VA compensation and pension (C&P) 
examination specifically designed to elicit an opinion on 
current diagnosis and etiology, or medical causation, as to 
the claimed residuals of injury to the right shoulder.  The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  Obtain the veteran's treatment 
records from the VAMC in Bay Pines since 
March 2004.

2.  Obtain the veteran's treatment 
records from the VAMC in Seattle.

3.  Request authorization from the 
veteran for release of treatment records 
from Dr. Canton and associate them with 
the claims file.

4.  Schedule the veteran for an 
examination to ascertain the current 
right shoulder disability diagnosis or 
diagnoses and whether they are related 
to, or increased by, a disease, injury or 
event during active service.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to service.  The examiner should 
explain the reason(s) for the opinion(s). 
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 
 
